The unlawful sale of intoxicating liquor is the offense; punishment fixed at confinement in the penitentiary for one year.
Alvie Baker, the alleged purchaser, gave specific and direct testimony to the effect that he bought whiskey from the appellant. The transaction was denied by the appellant. The other testimony in the case was directed to the same issue.
No affirmative defense arises from the evidence. No complaint of the rulings of the trial court upon the admission or rejection of evidence is brought forward by bill of exceptions; nor was there any exception filed to the charge of the court.
The indictment is regular. The solution of the controverted issues by the jury is binding upon this court.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.